DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 6/16/2021.
          Claims 1-8 are currently pending.
           Claims 1-4 and 6-8 have been amended. 
           Claim 1 is independent claim.

Reasons for Allowance
2.        Claims 1-8 are allowed.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-16 were allowed, the reasons for allowance were indicated in the previous Ex Parte Quayle Action submitted on 4/21/2021. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Byron (U.S Pat. No. 7499251) discloses an arcing fault protection system for a switchgear enclosure includes an arc diverter for rapidly grounding or crow-barring the electrical Elli et al. (U.S Pat. No. 6750567) discloses an actuation and control device for opening and/or closing an electric switchgear (4) which is connected to an electrical network (30) and has at least one fixed contact (8) and at least one movable contact (3), comprising actuation means which are operatively connected to the movable contact (3) and supply the energy to perform opening/closing operations, and measuring means (31) for detecting the voltage and/or the current of at least one of the phases of said network (30), characterized in that said actuation means comprise a motor with position control (2), which is operatively connected to the movable contact (3), and an electronic control and power supply unit (100) which receives information from said measuring means (31) and, following an operation command (1), sends to the motor (2) electrical signals for driving said motor (2) so that the movement of the movable contact (3) is controlled in relation to a predetermined operation time and to said received information (see specification for more details).
             Chen (U.S Pat. No. 9329228) discloses a prognostic circuit of EM failure for IC is disclosed, which includes a current monitoring module, the current monitoring module includes a current output module electrically connected with a monitoring metal wire, and one or more conductive metals covered by an oxide layer and electrically insulated with the monitoring metal wire, the current output module includes at least one current source, the conductive metal is electrically connected with the output port of the current monitoring module, and the monitoring metal wire is surrounded by the conductive metal. The above prognostic circuit can give a warning for short-circuit failure caused by a whisker created by EM. Meanwhile, the prognostic circuit of the present disclosure can also be added a resistance warning, and it can indicate the failure of the resistance increased by EM and the short circuit caused by whisker, so as to greatly increase the warning efficiency of the EM (see specification for more details).





Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
7/2/2021